         Case 1:14-cv-00605-ACA Document 101 Filed 03/26/19 Page 1 of 1                                 FILED
               Case: 17-10897 Date Filed: 03/22/2019 Page: 1 of 1                              2019 Mar-26 AM 10:56
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                          UNITED STATES COURT OF APPEALS
                                For the Eleventh Circuit
                                    ______________

                                         No. 17-10897
                                        ______________

                                    District Court Docket No.
                                      1:14-cv-00605-VEH

GLORIA RODGERS,
as Administrator of the Estate of John Rodgers,

                                                   Plaintiff - Appellant,

versus

AWB INDUSTRIES, INC.,
d.b.a. Aircraft Tool Supply Company, a corporation,

                                                   Defendant - Appellee,

MCFARLANE AVIATION, INC., et al.,

                                            Defendants.
                      __________________________________________

                      Appeal from the United States District Court for the
                                Northern District of Alabama
                      __________________________________________

                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                  Entered: February 21, 2019
                        For the Court: DAVID J. SMITH, Clerk of Court
                                       By: Djuanna Clark




ISSUED AS MANDATE 03/22/2019
